ACCEPTED
                                                                                                                              06-15-00043-CV
                                                                                                                   SIXTH COURT OF APPEALS
                                                                                                                         TEXARKANA, TEXAS
                                                                                                                       10/14/2015 11:31:01 AM
                                                                                                                             DEBBIE AUTREY
                                                                                                                                       CLERK


                          ATTORNEY GENERAL OF TEXAS
                                                                                                              FILED IN
                                     CHIL D SU P P ORT DIVISION
                                                                                                       6th COURT OF APPEALS
                                                                                                         TEXARKANA, TEXAS
October 14, 2015                                                                                      10/14/2015 11:31:01 AM
                                                                                                           DEBBIE AUTREY
                                                                                                               Clerk
BY E-FILE
Debbie Autrey, Clerk
Sixth Court of Appeals
100 N. State Line Ave., Ste. 20
Texarkana, Texas 75501

re:    No. 06–15–00043–CV
Style:       In re J.M.T.P. and M.D.A.P., Children

Dear Ms. Autrey:

I am writing to inform the Court that the Attorney General waives the filing of a
response in the cause noted above.

The Office of the Attorney General concedes that there is no record evidence to show
that the trial court considered appellant’s request for participation at the May 5, 2015
hearing by other means. See In re R.C.R., 230S.W.3d 423, 426 (Tex. App.—Fort
Worth 2007, no pet.) (inmate who presents substantial claim but fails to prove that he
is entitled to attend substantive hearing in person still entitled to participate by
alternative means if requested).

The Office of the Attorney General concedes only the above stated error. Because
such error requires reversal of the trial court’s judgment, the Office of the Attorney
General respectfully requests that this Court limit its opinion to this sole issue. If this
Court makes additional holdings outside this issue, the Office of the Attorney General
may be compelled to file a motion for rehearing or seek additional relief.

Sincerely,
Deterrean Gamble
Assistant Attorney General
Child Support/Appellate Litigation Section
deterrean.gamble@texasattorneygeneral.gov
(512) 406-2307
(512) 460-6612 fax

                               An Equal Employment Opportunity Employer · Printed on Recycled Paper